                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT



 JOSHUA-JAMES MORELLI,                       :       PRISONER CASE NO.
     Plaintiff,                              :       3:18-cv-2041 (JCH)
                                             :
        v.                                   :
                                             :
 SCOTT SEMPLE, et al.,                       :
     Defendants.                             :       FEBRUARY 8, 2019
                                             :
                                             :



                                          ORDER

       The plaintiff, Joshua-James Morelli (“Morelli”), incarcerated at the Carl Robinson

Correctional Institution (“Robinson”) in Enfield, Connecticut, has filed a Complaint (Doc.

No. 1) pro se. Morelli sought leave to proceed in forma pauperis. Motion for Leave to

Proceed in forma pauperis (Doc. No. 2). On December 18, 2018, the court granted

Morelli’s application. Order (Doc. No. 6).

       Federal Rule of Civil Procedure 10(a) requires that every pleading have a case

caption which includes the names of all parties, the title of the motion, and the name of

the court. Morelli’s Complaint is a letter with no caption. The Clerk has assumed that

the defendants are the three persons included in the caption of Morelli’s Motion to

Proceed in forma pauperis.

       Federal Rule of Civil Procedure 8(a) requires that a complaint include a short and

plain statement showing (1) the grounds for the court’s jurisdiction, (2) that Morelli is

entitled to relief, and (3) a demand for the relief he seeks. Fed. R. Civ. P. 8(a). In his
Complaint, Morelli alleges that he became ill as a result of being served spoiled milk for

about a month. Compl. at 2–3. He states that he should be compensated for him

mistreatment, but he does not identify what relief he seeks. Id. at 4. Furthermore,

Morelli does not identify the basis for subject matter jurisdiction.

       Although Morelli does not identify which laws the defendants have allegedly

violated, the court liberally construes the Complaint as being filed pursuant to section

1983 of title 42 of the United States Code. See Grant v. Human Res. Admin., Food

Stamp Dep't, No. 99 CIV. 1379 (LMM), 2000 WL 109104, at *1 (S.D.N.Y. Jan. 31,

2000), aff'd, 17 F. App'x 38 (2d Cir. 2001) (“Plaintiff does not specifically identify in the

complaint the basis for subject matter jurisdiction, and, in the absence of any such

identification, the Court must assume that 42 U.S.C. § 1983 is the basis.”).

Notwithstanding this liberal construction, however, the Complaint does not state a cause

of action under section 1983 because it does not plausibly allege that any of the

defendants were personally involved in the deprivation of Morelli’s constitutional rights.

In this Circuit, “[i]t is well settled that, in order to establish a defendant's individual

liability in a suit brought under § 1983, a plaintiff must show, inter alia, the defendant's

personal involvement in the alleged constitutional deprivation.” Grullon v. City of New

Haven, 720 F.3d 133, 138 (2d Cir. 2013). In his Complaint, however, Morelli does not

allege facts showing that any defendant was aware of the issue concerning the spoiled

milk. He merely alleges that the kitchen supervisor should oversee food rotation.

Compl. at 4. These allegations do not plausibly show that any defendant was

personally involved in depriving Morelli of any constitutional rights.


                                                2
                                           ORDERS

         Morelli is ordered to file an Amended Complaint that complies with the

requirements of Federal Rules of Civil Procedure 8 and 10 no later than March 4, 2019.

Morelli must allege facts supporting his claim and demonstrating how each defendant

was involved in the claim.

         Morelli shall utilize the Prisoner Efiling Program when filing documents with the

court.

         The Clerk is directed to send Morelli an Amended Complaint form with this Order.

Failure to file an Amended Complaint by March 4, 2019, will result in the dismissal of

the case.

SO ORDERED.

         Dated this 8th day of February 2019 at New Haven, Connecticut.



                                           /s/ Janet C. Hall
                                           Janet C. Hall
                                           United States District Judge




                                              3
